DETAILED ACTION
This is an Office action based on application number 16/770,828 filed 8 June 2020, which is a national stage entry of PCT/IB2018/059835 filed 10 December 2018, which claims priority to US Provisional Application No. 62/598,544. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites “wherein the after UV-curing the structured releasing substrate is removed to expose a structured surface on the second major surface of the cured layer” in lines 1-2. The syntax of the claim is unclear. Furthermore, “the cured layer” does not have clear antecedent basis.
	For the purpose of prosecution, the limitation is read as “wherein after UV-curing of the transfer film, the structured releasing substrate is removed to expose a structured surface on the second major surface of the transfer film”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US Patent Application Publication No. US 2016/0288450 A1) (Schwartz) in view of Rathore et al. (US Patent Application Publication No. US 2016/0319156 A1) (Rathore).

Regarding instant claims 1 and 10, Schwartz discloses a dual-cure nanostructure transfer film (Title).
	Schwartz further discloses that the transfer film utilizes a dual-curable resin composition wherein the first stage cure is thermal cationic and the second stage cure is an actinic radiation (UV) free-radical cure. Schwartz further discloses that the dual-curable resin composition includes an epoxy component, a multifunctional acrylate component, and a compatibilizer component that includes epoxy and acrylate functionalities (paragraph [0026]).
	Schwartz teaches that the epoxy monomers have a thermal cationic curing mechanism (paragraph [0032]), and are inclusive epoxy resins selected from silicone resin containing epoxy functionality and epoxy silanes (paragraph [0061]), which are construed to read on the claimed siloxane based matrix formed by thermal curing at least one siloxane comprising thermally curable groups.
	Schwartz further teaches that the multifunctional acrylate monomers have a photo free-radical (via UV light and a radical photoinitiator) curing mechanism (paragraph [0032]).
	Schwartz further teaches that the first curing step renders the composition capable of functioning as a pressure sensitive adhesive, and the second curing step cures the composition to an extent that the film maintains a template pattern provided by a template and releases from said template (paragraph [0033]).
	Schwartz further teaches that the fully cured transfer film has a visible light transmission greater than 85% (paragraph [0026]), which is construed to meet the claimed optical transparency.
	Schwartz does not explicitly disclose the claimed silsesquioxane.
	However, Rathore discloses curable silsesquioxane polymers that include a three-dimensional branched network having the formula:

    PNG
    media_image1.png
    103
    297
    media_image1.png
    Greyscale

wherein R is an organic group comprising an ethylenically unsaturated group and R2 is an organic group that is not an ethylenically unsaturated group (paragraph [0002]).
	Rathore further discloses that R has the formula Y-Z, wherein Z is a (meth)acryloyloxy group (paragraphs [0042; 0050]), which are construed to provide a multifunctional (meth)acrylate component.
	Rathore further discloses that R2 has the formula Y-X, wherein X is an epoxide ring (paragraph [0043; 0051]).
	Rathore further discloses that a curable composition comprising a free-radical photoinitiator and a curable silsesquioxane polymer (paragraph [0006]).
	Rathore further discloses that curing the curable composition by UV radiation produces a coating that is sufficiently non-tacky to the touch (paragraph [0091]).
	Rathore teaches that the curable silsesquioxane polymer provides a weatherable protective hard coatings having optical clarity, durability, and hydrophobicity in applications where use of temperature, radiation, or moisture may cause degradation of films (paragraph [0068]).
	 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the multifunctional acrylate monomers and the compatibilizer component that includes epoxy and acrylate functionalities of Schwartz with the curable silsesquioxane polymers of Rathore. The motivation for doing so would have been that the silsesquioxane polymers of Rathore function as both the multifunctional acrylate a compatibilizer comprising both epoxy and acrylate functionalities desired by Schwartz. Furthermore, the curable silsesquioxane composition of Rathore produces a composition having optical clarity, durability, and hydrophobicity.
	Therefore, it would have been obvious to combine Rathore with Schwartz to obtain the invention as specified by the instant claim.

Regarding instant claims 2 and 3, Schwartz teaches that the epoxy monomers have a cationic thermal (via heat and a thermal acid generator) curing mechanism (paragraph [0032]), and that said epoxy monomers are inclusive of silicone resins having epoxy functionality and epoxy silanes (paragraph [0061]).

Regarding instant claim 4, Schwartz further teaches that the multifunctional acrylate monomers have a photo free-radical (via UV light and a radical photoinitiator) curing mechanism (paragraph [0032]).
	Rathore further discloses silsesquioxane polymers having multi-(meth)acrylate functionality (paragraphs [0002; 0042; 0050]).

Regarding instant claims 5-6, reference is made to FIG. 1 of Schwartz, reproduced below:

    PNG
    media_image2.png
    336
    681
    media_image2.png
    Greyscale

	FIG. 1 is a schematic diagram of a process of making a dual-cure transfer tape comprising the formation of a non-planar transfer layer <103> that includes a release coating. The structure <103> is then coated with an uncured backfill composition <105>, wherein the backfill composition <105> is eventually dual-cured to form the transfer film (paragraph [0029-0030; 0038-0040]).

Regarding instant claim 7, Schwartz further discloses that an optional release liner <104> is applied to the stable partially cured film <105> (paragraph [0038]), wherein the surface on which the optional release liner is disposed in considered the second major surface of the transfer film.

Regarding instant claims 8-9, Rathore further discloses silsesquioxane polymers having epoxy functional groups (paragraphs [0002; 0043; 0051]). While Rathore does not explicitly disclose that the epoxy functional groups impart thermal curability, one of ordinary skill in the art would expect said epoxy functional groups to function in a similar manner to those epoxy functional groups of the claims (e.g., capable of thermal curability).

Regarding instant claim 11, reference is made to FIG. 1 of Schwartz, reproduced below:

    PNG
    media_image2.png
    336
    681
    media_image2.png
    Greyscale

	FIG. 1 is a schematic diagram of a process of making a dual-cure transfer tape comprising the formation of a non-planar transfer layer <103> that includes a release coating. The structure <103> is then coated with an uncured backfill composition <105>, wherein the backfill composition <105> is partially cured and laminated onto receptor substrate <110> (i.e., the first substrate). The backfill composition <105> is then fully cured (paragraphs [0029-0030; 0038-0040]).
	Said backfill layer <105> forms a transfer film that utilizes a dual-curable resin composition wherein the first stage cure is thermal cationic and the second stage cure is an actinic radiation (UV) free-radical cure. Schwartz further discloses that the dual-curable resin composition includes an epoxy component, a multifunctional acrylate component, and a compatibilizer component that includes epoxy and acrylate functionalities (paragraph [0026]).
	Schwartz teaches that the epoxy monomers have a thermal cationic curing mechanism (paragraph [0032]), and are inclusive epoxy resins selected from silicone resin containing epoxy functionality and epoxy silanes (paragraph [0061]), which are construed to read on the claimed siloxane based matrix formed by thermal curing at least one siloxane comprising thermally curable groups.
	Schwartz further teaches that the multifunctional acrylate monomers have a photo free-radical (via UV light and a radical photoinitiator) curing mechanism (paragraph [0032]).
	Schwartz further teaches that the first curing step renders the composition capable of functioning as a pressure sensitive adhesive, and the second curing step cures the composition to an extent that the film maintains a template pattern provided by a template and releases from said template (paragraph [0033]).
	Schwartz further teaches that the fully cured transfer film has a visible light transmission greater than 85% (paragraph [0026]), which is construed to meet the claimed optical transparency.
	Schwartz does not explicitly disclose the claimed silsesquioxane.
	However, Rathore discloses curable silsesquioxane polymers that include a three-dimensional branched network having the formula:

    PNG
    media_image1.png
    103
    297
    media_image1.png
    Greyscale

wherein R is an organic group comprising an ethylenically unsaturated group and R2 is an organic group that is not an ethylenically unsaturated group (paragraph [0002]).
	Rathore further discloses that R has the formula Y-Z, wherein Z is a (meth)acryloyloxy group (paragraphs [0042; 0050]), which are construed to provide a multifunctional (meth)acrylate component.
	Rathore further discloses that R2 has the formula Y-X, wherein X is an epoxide ring (paragraph [0043; 0051]).
	Rathore further discloses that a curable composition comprising a free-radical photoinitiator and a curable silsesquioxane polymer (paragraph [0006]).
	Rathore further discloses that curing the curable composition by UV radiation produces a coating that is sufficiently non-tacky to the touch (paragraph [0091]).
	Rathore teaches that the curable silsesquioxane polymer provides a weatherable protective hard coatings having optical clarity, durability, and hydrophobicity in applications where use of temperature, radiation, or moisture may cause degradation of films (paragraph [0068]).
	 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the multifunctional acrylate monomers and the compatibilizer component that includes epoxy and acrylate functionalities of Schwartz with the curable silsesquioxane polymers of Rathore. The motivation for doing so would have been that the silsesquioxane polymers of Rathore function as both the multifunctional acrylate a compatibilizer comprising both epoxy and acrylate functionalities desired by Schwartz. Furthermore, the curable silsesquioxane composition of Rathore produces a composition having optical clarity, durability, and hydrophobicity.
	Therefore, it would have been obvious to combine Rathore with Schwartz to obtain the invention as specified by the instant claim.

Regarding instant claim 12, FIG. 1 of Schwartz illustrates that layer <105> comprises a structured surface.

Regarding instant claim 13, reference is made to FIG. 1 of Schwartz, above, and FIG. 2 of Schwartz, reproduced below:

    PNG
    media_image3.png
    349
    626
    media_image3.png
    Greyscale

	FIG. 2 of Schwartz illustrates an OLED device comprising fully cured backfill layer <205>, which is construed to meet the claimed layer. FIG. 2 further illustrates that a high refractive index layer <202> is disposed on the structure surface of layer <205>.
	Schwartz does not explicitly disclose that the layers <202> and <205> are adhesively bonded. However, FIG. 1 of Schwartz illustrates that receptor substrate <110> can be optionally coated with an adhesion promotion layer <112> to aid in the adhesion of the fully cured light transmission layer <105>.
	Before the effective filing date of the claimed invention, it would have been obvious to form an adhesion promotion layer between the layer <205> and the high refractive index layer <202>. The motivation for doing so would have been to aid in the adhesion between the two layers.

Regarding instant claims 14 and 15, Schwartz teaches that the fully cured transfer film has a visible light transmission greater than 85% (paragraph [0026]), which is construed to meet the claimed optical transparency.
	Schwartz does not explicitly disclose that the substrates disposed on the transfer film are also optically transparent.
	However, Schwartz teaches that the transfer film is used to form OLED device comprising fully cured backfill layer <205>. It would have been obvious to one of ordinary skill in the art to ensure that the substrates disposed on the transfer sheet are also optically transparent such that the entire OLED device advantageously transmits all of its produced light.

Regarding instant claim 16, reference is made to FIG. 1 of Schwartz, reproduced below:

    PNG
    media_image2.png
    336
    681
    media_image2.png
    Greyscale

	FIG. 1 is a schematic diagram of a process of making a dual-cure transfer tape comprising the formation of a non-planar transfer layer <103> that includes a release coating. The structure <103> is then coated with an uncured backfill composition <105>, wherein the backfill composition <105> is partially cured and laminated onto receptor substrate <110> (i.e., the first substrate). The backfill composition <105> is then fully cured by actinic radiation (UV) (paragraphs [0026; 0029-0030; 0038-0040])
	Said backfill layer <105> forms a transfer film that utilizes a dual-curable resin composition wherein the first stage cure is thermal cationic and the second stage cure is an actinic radiation (UV) free-radical cure. Schwartz further discloses that the dual-curable resin composition includes an epoxy component, a multifunctional acrylate component, and a compatibilizer component that includes epoxy and acrylate functionalities (paragraph [0026]).
	Schwartz teaches that the epoxy monomers have a thermal cationic curing mechanism (paragraph [0032]), and are inclusive epoxy resins selected from silicone resin containing epoxy functionality and epoxy silanes (paragraph [0061]), which are construed to read on the claimed siloxane based matrix formed by thermal curing at least one siloxane comprising thermally curable groups.
	Schwartz further teaches that the multifunctional acrylate monomers have a photo free-radical (via UV light and a radical photoinitiator) curing mechanism (paragraph [0032]).
	Schwartz further teaches that the first curing step renders the composition capable of functioning as a pressure sensitive adhesive, and the second curing step cures the composition to an extent that the film maintains a template pattern provided by a template and releases from said template (paragraph [0033]).
	Schwartz further teaches that the fully cured transfer film has a visible light transmission greater than 85% (paragraph [0026]), which is construed to meet the claimed optical transparency.
	Schwartz does not explicitly disclose the claimed silsesquioxane.
	However, Rathore discloses curable silsesquioxane polymers that include a three-dimensional branched network having the formula:

    PNG
    media_image1.png
    103
    297
    media_image1.png
    Greyscale

wherein R is an organic group comprising an ethylenically unsaturated group and R2 is an organic group that is not an ethylenically unsaturated group (paragraph [0002]).
	Rathore further discloses that R has the formula Y-Z, wherein Z is a (meth)acryloyloxy group (paragraphs [0042; 0050]), which are construed to provide a multifunctional (meth)acrylate component.
	Rathore further discloses that R2 has the formula Y-X, wherein X is an epoxide ring (paragraph [0043; 0051]).
	Rathore further discloses that a curable composition comprising a free-radical photoinitiator and a curable silsesquioxane polymer (paragraph [0006]).
	Rathore further discloses that curing the curable composition by UV radiation produces a coating that is sufficiently non-tacky to the touch (paragraph [0091]).
	Rathore teaches that the curable silsesquioxane polymer provides a weatherable protective hard coatings having optical clarity, durability, and hydrophobicity in applications where use of temperature, radiation, or moisture may cause degradation of films (paragraph [0068]).
	 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the multifunctional acrylate monomers and the compatibilizer component that includes epoxy and acrylate functionalities of Schwartz with the curable silsesquioxane polymers of Rathore. The motivation for doing so would have been that the silsesquioxane polymers of Rathore function as both the multifunctional acrylate a compatibilizer comprising both epoxy and acrylate functionalities desired by Schwartz. Furthermore, the curable silsesquioxane composition of Rathore produces a composition having optical clarity, durability, and hydrophobicity.
	Therefore, it would have been obvious to combine Rathore with Schwartz to obtain the invention as specified by the instant claim.

Regarding instant claim 17, reference is made to FIG. 1 of Schwartz, above, and FIG. 2 of Schwartz, reproduced below:

    PNG
    media_image3.png
    349
    626
    media_image3.png
    Greyscale

	FIG. 2 of Schwartz illustrates an OLED device comprising fully cured backfill layer <205>, which is construed to meet the claimed layer. FIG. 2 further illustrates that a high refractive index layer <202> is disposed on the structure surface of layer <205>. Schwartz further discloses that layer <202> is applied to layer <205> when it is only partially cured (paragraph [0041]), and it would have been obvious to one of ordinary skill in the art to then fully cure layer <205> to by UV-curing to form the final intended product.

Regarding instant claim 18, Schwartz discloses that the three stages associated with the formation of the final film article include Stage A defined starting formulation in which no or negligible cure has occurred (i.e., the claimed formation of the curable mixture) (paragraph [0033]).
	The curable composition is then coated onto non-planar template <103> having a release surface (paragraphs [0029-0030]) (i.e., the claimed releasing substrate), and the epoxy monomers having a cationic thermal curing mechanism are cured to form a partially cured film (paragraphs [0032-0034]).

Regarding instant claim 19, FIG. 1 of Schwartz illustrates that non-planar template <103> comprises a structured releasing substrate.

Regarding instant claim 20, FIG. 1 of Schwartz illustrates that after the second curing treatment, the non-planar template <103> is removed to expose a structured surface on layer <105>, which is construed to be the claimed transfer film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/08/2022